Citation Nr: 0944040	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  03-18 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that decision, the RO denied entitlement to 
service connection for depression.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was scheduled to attend a hearing before the 
undersigned at the RO on May 7, 2009.  The Veteran did not 
report for his scheduled hearing.

In a May 2009 letter, a VA certified registered nurse 
practitioner stated that the Veteran was her patient, that he 
had missed his scheduled hearing due to illness, and that he 
was interested in rescheduling the hearing.

The Board finds good cause, and grants the motion to 
reschedule the hearing.  38 C.F.R. § 20.702(c) (2009).  
Accordingly, this case must be remanded to afford the Veteran 
the requested hearing.  38 C.F.R. § 20.700 (2009). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a VLJ at the RO.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

